Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue application was filed after September 16, 2012; therefore, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.75, and 3.73 are to the current provisions enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,245,141 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23, 25, 27, 28 and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,491,724 to Ferree, of record.
Ferree discloses a method of fusion adjacent vertebral bodies, the method having all the limitations as recited in claims 20-23, 25, 27, 28 and 30-33, including:
With respect to claim 20 -- Figs 8D, 11A, 11B; col. 6, line 54 to col. 7, line 9; and col. 7, lines 52-65 disclose the steps of:
1) Positioning the implant in an intervertebral space;
2) Advancing a spreader (rod 883) along an axis between the upper and lower body of the implant such that advancement of the spreader causes the spreader to push the upper and lower bodies away from each other to an expanded configuration; and
3) Removing the spreader while maintaining the expanded configuration (due to the ratchet mechanism on the distal end of the implant).
With respect to claim 21 – in operation, the surgeon pushes the spreader 883 from the proximal end towards the distal end.
With respect to claims 22 and 23 – Figs. 11A to 11B shows the upper body pivoting away from the lower body via hinge 1102 located at the proximal end of the implant.
With respect to claim 25 – Figs. 8D and 11A shows spreader 883 engaging the obliquely angled surface of portion 1108 of upper body 1104. 
With respect to claims 27 and 28 – the ratchet teeth of the implant allow the implant to maintain an expanded configuration after spreader 883 is removed.

With respect to claims 31 and 32 – in operation, the distal end of spreader 883 is inserted into an opening at the proximal end of the implant and into an open interior region of the implant (see Fig. 8D and corresponding section of the specification).
With respect to claim 33 – Fig. 2 shows filling the implant with bone growth facilitator material 200.

    PNG
    media_image1.png
    364
    455
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    209
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 1-19 are allowed.
Claims 24, 26 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art fails to disclose or suggest a method of expanding an adjustable implant, the method having all the limitations as recited in claim 1, including the locking pawl and the locking key elements, and the interaction between said elements. 
Claims 2-13 ultimately depend from claim 1 and are therefore allowable for the same reason as claim 1.
Claim 14 is allowed because the prior art fails to disclose or suggest a method of pivoting at least one of an upper body and a lower body of an adjustable implant relative to one another, the method having all the limitations as recited in claim 14, including the locking pawl and the locking key elements, and the interaction between said elements.
Claims 15-19 ultimately depend from claim 14 and are therefore allowable for the same reason as claim 14.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 24 includes allowable subject matter because the prior art fails to disclose or suggest a method of fusing adjacent vertebral bodies, the method having all the limitations as recited in base claim 20, and including “wherein advancing the spreader includes engaging an engagement surface of the spreader obliquely oriented with respect to the axis with at least one of the upper and lower bodies” as recited in claim 24.

Claim 29 includes allowable subject matter because the prior art fails to disclose or suggest a method of fusing adjacent vertebral bodies, the method having all the limitations as recited in base claim 20 and dependent claims 27 and 28, and including “further comprising locking the operation of the ratchet such that, at the selected amount of expansion, the upper and lower bodies are prevented from moving away from on another and are also prevented from moving towards one another” as recited in claim 29.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Additional Relevant References
1) U.S. Pat. No. 7,678,148 to Peterman.  See particularly Figs. 9 and 10.  Previously of record.
  
Amendments in Reissue Proceedings
Applicant is notified that any subsequent amendment to the specification, claims and/or drawing must comply with 37 CFR 1.173(b). In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required. See MPEP § 1414.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David O Reip whose telephone number is (571)272-4702.  The examiner can normally be reached on Mon-Fri 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID O REIP/Primary Examiner, Art Unit 3993         
                                                                                                                                                                                               
Conferees: /GKD/ and /GAS/